COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-397-CR

RALPH ALEXANDER FORREST                                         APPELLANT


                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ----------

      FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered “Appellant’s Motion For Voluntary Dismissal Of

Appeal.”    The motion complies with rule 42.2(a) of the rules of appellate

procedure. Tex. R. App. P. 42.2(a). No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                PER CURIAM

PANEL:   DIXON W. HOLMAN, J. (Senior Justice, Retired, Sitting by
Assignment); GARDNER and WALKER, JJ.

DO NOT PUBLISH


     1
         … See Tex. R. App. P. 47.4.
Tex. R. App. P. 47.2(b)

DELIVERED: January 8, 2009